COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                           ORDER

Appellate case name:        Mauricio Nqavarette-Torres v. The State of Texas
Appellate case number:      01-21-00322-CR
Trial court case number:    1540067
Trial court:                178th District Court of Harris County
        Appellant, Mauricio Nqavarette-Torres, timely filed a notice of appeal from the trial
court’s June 15, 2021 Judgment of Conviction by Jury. Appellant’s brief was initially due
to be filed by November 17, 2021. See TEX. R. APP. P. 38.6(a). However, no brief was
filed, and on December 6, 2021, appellant was notified that unless he filed a brief or motion
to extend time to file a brief within ten days, the Court would be required to abate the
appeal and order the trial court to conduct a hearing to determine whether appellant wishes
to prosecute his appeal, and if so, whether his court-appointed counsel had abandoned the
appeal. On December 16, 2021, appellant’s court-appointed counsel filed a motion for
extension of time to file appellant’s brief, requesting a thirty-day extension of the deadline
for filing appellant’s brief. Appellant’s request for an extension was granted, making his
brief due on or before January 18, 2022.
       No brief was filed by the extended deadline. On January 26, 2022, appellant was
again notified that if no brief was filed within ten days, the Court would abate the appeal
and order the trial court to conduct a hearing to determine whether appellant wishes to
prosecute his appeal, and if so, whether his court-appointed counsel had abandoned the
appeal. On February 4, 2022, appellant’s court-appointed counsel filed a second motion
for extension of time, requesting that the deadline for filing appellant’s brief be extended
by an additional sixty days.
       The motion is granted. Appellant’s brief is due to be filed on or before March 18,
2022. No further extensions will be considered by the Court. Failure to file a brief by
March 18, 2022 will result in the appeal being abated for the trial court to hold a hearing
to make findings regarding the reason for the failure to timely file a brief, to determine if
counsel has abandoned the appeal, and if so, whether new counsel should be appointed to
represent appellant in his appeal.
      It is so ORDERED.

Judge’s signature: ____/s/ April Farris_______
                    Acting individually  Acting for the Court

Date: ___March 3, 2022____